internal_revenue_service number release date index number ---------------------------------- --------------------------------------------------- -------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number ---- refer reply to cc psi plr-130068-11 date date grantor grantor trustee trust trust trust trust date date date date date year year year merger agreement court state state state statute beneficiaries individually beneficiary ------------------------ -------------------------- --------------------------------------- ----------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- --------------------------- ----------------- --------------------- --------------------------- -------------------------- ------------------ ------- ------- ------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ----------------- ---------------------------------------------------------------------------------------- --------------------------------------------- -------- ------------- ---------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------ plr-130068-11 daughter ------------------------------- dear -------------- this responds to your letter dated date and subsequent correspondence requesting rulings regarding the generation-skipping_transfer gst income and gift_tax consequences of a proposed merger of trust trust trust and trust the facts submitted and representations made are as follows grantor and grantor are husband and wife beneficiaries are the grandchildren of grantors on date grantor created a revocable_trust trust for the benefit of grantor 1’s and grantor 2’s daughter daughter and her issue in year grantor died at which time trust became irrevocable on date grantor created a revocable_trust trust for the benefit of daughter and her issue thereafter grantor created two additional trusts trust on date and trust on date trust and trust are for the benefit of beneficiaries in year grantor died at which time trust became irrevocable daughter died in year survived by four children beneficiaries date date date date year and year are all dates prior to date under the terms of each of the four trust instruments four separate subtrusts were created one for the benefit of each of daughter’s four children thus a total of subtrusts were created four for each child each trust is governed by the laws of state under the terms of each trust trustee currently must distribute all of the income to beneficiaries during their lifetime no principal may be distributed to any beneficiary while the distribution provisions of the trusts are the same the ultimate period for vesting and termination of the trusts itself differs the parties propose certain modifications to trust trust trust and trust as set forth in an agreement merger agreement the parties propose to merge the sixteen trusts into four trusts one for each respective beneficiary paragraph of merger agreement provides that on its effective date trust trust and trust shall merge into trust to be known as surviving trust merger agreement provides that trustee has determined the fair_market_value of all trusts as well as the fractional portion of each surviving trust attributable to the original trusts merger agreement provides for the same mandatory income distribution to all beneficiaries as set forth in the original trusts and upon the death of a beneficiary the fractional portions of surviving trust will be interpreted construed and administered by reference to the original trust documents merger agreement also provides that although all plr-130068-11 beneficiaries currently have living descendants in the event any beneficiary dies without living descendants the fractional portions of surviving trust shall be interpreted construed and administered by reference to the original trust documents with respect to the termination provisions and the vesting of assets in beneficiaries merger agreement also provides that the fractional portions of surviving trust shall be interpreted construed and administered by reference to the original trust documents the parties also propose to change the situs of each trust to state with respect to questions concerning the administration of the trusts the laws of state will continue to apply with respect to questions of validity including whether and when a_trust terminates pursuant to their terms state statute provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust on date court issued an order approving the above modifications to trust trust trust and trust subject_to the issuance of a favorable private_letter_ruling from the internal_revenue_service that the proposed modifications would not impact the gst exempt nature of the trusts you represent that no additions have been made to trust trust trust or trust after date requested ruling sec_1 the modification of trust trust trust and trust so that the laws of state apply to such trusts with respect to questions of administration will not impact the gst exempt nature of such trusts the merger of certain trusts within trust trust trust and trust will not impact the gst exempt nature of such trusts no gain_or_loss will be recognized for federal_income_tax purposes under sec_1001 by the trusts or by any of the beneficiaries of the trusts as a result of the proposed merger of certain trusts within trust trust trust and trust the assets of the merged trusts under the proposed merger will have the same basis under sec_1015 and the same holding_period under sec_1223 before and after the proposed merger and the proposed merger will not constitute a taxable gift by any person under sec_2501 plr-130068-11 generation-skipping_transfer_tax issue -- rulings no and sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26 b i d provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust trust for the benefit of grantor’s child a and a’s issue in grantor’s spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse’s trust and grantor’s plr-130068-11 trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trust trust trust and trust were irrevocable on date you have represented that no additions actual or constructive have been made to any of the trusts after that date accordingly pursuant to b a of the act and sec_26_2601-1 the trusts are not subject_to the gst tax the proposed merger pursuant to merger agreement is similar to example in sec_26_2601-1 state statute permits a trustee to merge the assets of the trust into a single trust estate after giving notice to the qualified beneficiaries and provided that the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust although the vesting periods and termination dates of trust trust trust and trust differ merger agreement contains provisions to ensure that surviving trust does not extend the time for vesting of any beneficial_interest in the trusts and further provides that each trust will terminate on the same date on which each trust would have terminated prior to the proposed merger court has approved the proposed merger agreement under these circumstances the proposed merger will not shift a beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the proposed merger will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts finally the proposed modification to provide that the laws of state apply with respect to questions of administration is administrative in nature see sec_26_2601-1 example accordingly based on the facts submitted and the representations made we conclude that the proposed merger of trust trust trust and trust pursuant to merger agreement will not affect the grandfathered status of these trusts and will not cause any distributions from surviving trust or distributions upon termination to become subject_to gst tax provided there are no post-merger additions to surviving trust the proposed modification that the laws of state apply to such trusts with respect to questions of administration will not affect the gst exempt nature of such trusts plr-130068-11 income_tax issues - rulings no and sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person in the present case there will be no sale_or_exchange because there will be no transfer of money or property the beneficiaries will possess the same interests before and after the merger of the trusts into surviving trust the proposed transaction is merely a merging of the assets for administrative convenience accordingly neither the trusts nor their beneficiaries will recognize gain_or_loss under sec_1001 as a result of the proposed merger plr-130068-11 based on the facts submitted and the representations made we conclude that the assets of the merged trusts will have the same basis under sec_1015 and the same holding periods under sec_1223 before and after the proposed merger gift_tax issue - ruling no sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year sec_25_2511-1 of the gift_tax regulations provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax based on the facts submitted and the representations made we conclude that the beneficial interests of the trust beneficiaries will not change as a result of the proposed merger of the trusts as described above accordingly we conclude that the proposed merger pursuant to merger agreement as described above will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-130068-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
